



Exhibit 10.39

--------------------------------------------------------------------------------





FIFTH AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
Dated as of September 15, 2014
AMONG
ROCK-TENN COMPANY,
AS PARENT,
ROCK-TENN COMPANY OF TEXAS, ROCK-TENN CONVERTING COMPANY,
ROCK-TENN MILL COMPANY, LLC,
ROCKTENN - SOUTHERN CONTAINER, LLC,
PCPC, INC., WALDORF CORPORATION,
ROCKTENN CP, LLC AND ROCKTENN - SOLVAY, LLC,
AS ORIGINATORS,
AND
ROCK-TENN FINANCIAL, INC.,
AS BUYER



--------------------------------------------------------------------------------






















--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page





ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE    2

Section 1.1
Initial Dividend and Contribution of Receivables    2

Section 1.2
Purchase of Receivables (Other than Initial Contributed

Receivables)    3
Section 1.3
Payment for the Purchases    5

Section 1.4
Purchase Price Credit Adjustments    6

Section 1.5
Payments and Computations, Etc    7

Section 1.6
License of Software    7

Section 1.7
Characterization    8

Section 1.8
Excluded Receivables    8

ARTICLE II
REPRESENTATIONS AND WARRANTIES    8

Section 2.1
Representations and Warranties    8

ARTICLE III
CONDITIONS OF PURCHASE    12

Section 3.1
Conditions Precedent to Purchase    12

Section 3.2
Conditions Precedent to Subsequent Payments    12

ARTICLE IV
COVENANTS    13

Section 4.1
Affirmative Covenants of Transferors    13

Section 4.2
Negative Covenants of Transferors    17

ARTICLE V
TERMINATION EVENTS    18

Section 5.1
Termination Events    18

Section 5.2
Remedies    21

ARTICLE VI
INDEMNIFICATION    21

Section 6.1
Indemnities by Transferors    21

Section 6.2
Other Costs and Expenses    24

ARTICLE VII
MISCELLANEOUS    24

Section 7.1
Waivers and Amendments    24

Section 7.2
Notices    24

Section 7.3
Protection of Ownership Interests of Buyer    24

Section 7.4
Confidentiality    26

Section 7.5
Bankruptcy Petition    26


 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 7.6
Limitation of Liability    26

Section 7.7
CHOICE OF LAW    27

Section 7.8
CONSENT TO JURISDICTION    27

Section 7.9
WAIVER OF JURY TRIAL    27

Section 7.10
Integration; Binding Effect; Survival of Terms    27

Section 7.11
Counterparts; Severability; Section References    28











EXHIBITS AND SCHEDULES
Exhibit I
-
Definitions
 
 
 
Exhibit II
-
Principal Place of Business; Location(s) of Records; Federal Employer
Identification Number; Other Names
 
 
 
Exhibit III
-
Lock-Boxes; Collection Accounts; Collection Banks
 
 
 
Exhibit IV
-
Form of Compliance Certificate
 
 
 
Exhibit V
-
Credit and Collection Policies
 
 
 
Exhibit VI
-
Form of Subordinated Note
 
 
 
Exhibit VII
-
Form of Purchase Report
 
 
 
Schedule A
-
Documents to Be Delivered to Buyer On or Prior to the Date of this Agreement



Schedule B     - List of Excluded Receivable Obligors









 
ii
 




--------------------------------------------------------------------------------




FIFTH AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT
THIS FIFTH AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of
September 15, 2014, is by and among:
(a) Rock-Tenn Company, a Georgia corporation (“Parent”),
(b) Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, RockTenn – Southern Container, LLC, a Delaware limited
liability company, PCPC, Inc., a California corporation, Waldorf Corporation, a
Delaware corporation, RockTenn CP, LLC, a Delaware limited liability company,
and RockTenn – Solvay, LLC, a Delaware limited liability company (each of the
foregoing, an “Originator” and collectively, the “Originators”), and
(c) Rock-Tenn Financial, Inc., a Delaware corporation (“Buyer”),
and amends and restates in its entirety that certain Fourth Amended and Restated
Receivables Sale Agreement dated as of December 21, 2012, by and among Parent,
the Originators and Buyer (as amended from time to time prior to the date
hereof, the “2012 Agreement”), which amended and restated that certain Third
Amended and Restated Receivables Sale Agreement dated as of May 27, 2011, by and
among Parent, the Originators and Buyer (as amended from time to time prior to
the date of the 2012 Agreement, the “2011 Agreement”), which amended and
restated that certain Second Amended and Restated Receivables Sale Agreement
dated as of September 2, 2008 by and among Parent, certain of the Originators
(or their predecessors), certain other originators and Buyer (as amended from
time to time prior to the date of the 2011 Agreement, the “2008 Agreement”),
which amended and restated that certain Amended and Restated Receivables Sale
Agreement dated as of October 26, 2005 by and among Parent, certain of the
Originators (or their predecessors), certain other originators and Buyer (as
amended from time to time prior to the date of the 2008 Agreement, the “2005
Agreement”), which amended and restated that certain Receivables Sale Agreement
dated as of November 1, 2000 by and among Parent, certain of the Originators (or
their predecessors), certain other originators and Buyer (as amended from time
to time prior to the date of the 2005 Agreement, the “2000 Agreement”).
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I hereto.
PRELIMINARY STATEMENTS
Each of the Originators now owns, and from time to time hereafter will own,
Receivables.
On the date of the 2000 Agreement, each of the Originators party thereto made a
dividend to Parent of all of such Originator’s right, title and interest in and
to 100% of its Receivables in existence as of the close of business on its
Initial Cutoff Date, together with the associated Related Security and
Collections, and Parent contributed all of such Receivables and the associated
Related Security and




--------------------------------------------------------------------------------




Collections to Buyer’s capital (such Receivables, the “Initial Contributed
Receivables” and, together with the associated Related Security and Collections,
the “Initial Contributed Assets”) in exchange for 100% of the authorized Equity
Interests of Buyer.
Parent intended the contribution of the Initial Contributed Assets to be an
absolute conveyance by Parent to Buyer thereof, providing Buyer with the full
benefits of ownership of such Initial Contributed Assets, and neither Parent nor
Buyer intended such contribution to be, or for any purpose to be characterized
as, a loan from Buyer to Parent.
Each of the Originators wishes to continue to sell and assign to Buyer, and
Buyer wishes to continue to purchase from each Originator, all of such
Originator’s right, title and interest in and to its existing and future
Receivables (other than Initial Contributed Receivables), together with the
Related Security and Collections with respect thereto.
Each of the Originators and Buyer intend the transactions contemplated hereby to
be true sales to Buyer by such Originator of the Receivables originated by it,
providing Buyer with the full benefits of ownership of such Receivables, and
none of the Originators nor Buyer intends these transactions to be, or for any
purpose to be characterized as, loans from Buyer to such Originator.
Buyer intends to finance its purchase of Receivables from the Originators, in
part, by borrowing pursuant to that certain Fifth Amended and Restated Credit
and Security Agreement dated as of the date hereof (as amended, restated and/or
otherwise modified from time to time in accordance with the terms thereof, the
“Credit and Security Agreement”) among Buyer, Rock-Tenn Converting Company, as
initial Servicer, each of the lenders and co-agents from time to time party
thereto and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as administrative agent (in such last capacity,
together with its successors and permitted assigns in such capacity, the
“Administrative Agent”) and as funding agent.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:
ARTICLE I
AMOUNTS AND TERMS OF THE PURCHASE
Section 1.1    Initial Dividend and Contribution of Receivables. On the date of
the 2000 Agreement:
(a)    Each of the Originators party to the 2000 Agreement made a dividend to
Parent of the Initial Contributed Assets; and

2    

--------------------------------------------------------------------------------




(b)    Parent contributed, assigned, transferred, set-over and otherwise
conveyed to Buyer, and Buyer accepted from Parent, the Initial Contributed
Assets, in exchange for the issuance of 100% of Buyer’s Equity Interests.
(c)    It is the intention of the parties hereto that (i) the distribution by
each Originator party to the 2000 Agreement to Parent of the Initial Contributed
Assets originated by such Originator, and (ii) the subsequent contribution
thereof by Parent to Buyer thereunder, each constituted an outright assignment
of such Initial Contributed Assets, which assignment was absolute and
irrevocable and which assignments collectively provided Buyer with the full
benefits of ownership of the Initial Contributed Assets. The distribution to
Parent of Initial Contributed Assets originated by each such Originator was made
without recourse to such Originator, and the contribution of such Initial
Contributed Assets to Buyer was made without recourse to Parent; provided,
however, that (i) such Originator remained liable to Parent and its assigns for
all representations, warranties, covenants and indemnities made by such
Originator pursuant to the terms of the 2000 Agreement and the other Transaction
Documents to which such Originator was then a party, (ii) Parent remained liable
to Buyer and its assigns for all representations, warranties, covenants and
indemnities made by Parent, and (iii) such distribution and contribution did not
constitute, and were and are not intended to result in, an assumption by Buyer
or any assignee thereof of any obligation of such Originator or any other Person
arising in connection with the Initial Contributed Assets or any other
obligations of such Originator. Each Originator party to the 2000 Agreement and
Parent agrees that it has marked its master data processing records relating to
the Initial Contributed Assets originated (or, in the case of Parent,
contributed) by it with a legend acceptable to Buyer and to the administrative
agent under the 2000 Agreement (as Buyer’s assignee), evidencing that Buyer
acquired such Initial Contributed Assets as provided in the 2000 Agreement and
to note in its financial statements that the Initial Contributed Assets were
distributed to Parent and contributed to Buyer’s capital. Upon the request of
Buyer or the Administrative Agent (as Buyer’s assignee), each such Originator
and Parent will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Initial Contributed Assets to
the extent that any such assets remain in existence on the date of this
Agreement.
Section 1.2    Purchase of Receivables (Other than Initial Contributed
Receivables).
(a)    In consideration for the Purchase Price paid to each Originator and upon
the terms and subject to the conditions set forth herein, each Originator does
hereby sell, assign, transfer, set-over and otherwise convey to Buyer, without
recourse (except to the extent expressly provided herein), and Buyer does hereby
purchase from such Originator, all of such Originator’s right, title and
interest in and to all Receivables originated by such Originator and existing as
of the close of business on the Initial Cutoff Date applicable to such
Originator (other than the

3    

--------------------------------------------------------------------------------




Initial Contributed Receivables) and all Receivables thereafter originated by
such Originator through and including the applicable Termination Date, together,
in each case, with all Related Security relating thereto and all Collections
thereof. In accordance with the preceding sentence, Buyer shall acquire all of
such Originator’s right, title and interest in and to all Receivables existing
as of the Initial Cutoff Date applicable to such Originator (other than the
Initial Contributed Receivables) and thereafter arising through and including
the applicable Termination Date, together with all Related Security relating
thereto and all Collections thereof. Buyer shall be obligated to pay the
Purchase Price for the Receivables purchased hereunder from each Originator in
accordance with Section 1.3.
(b)    On the 25th day of each month hereafter (or if any such day is not a
Business Day, on the next succeeding Business Day thereafter), each Originator
shall (or shall require the Servicer to) deliver to Buyer a report in
substantially the form of Exhibit VII hereto (each such report being herein
called a “Purchase Report”) with respect to the Receivables sold by such
Originator to Buyer during the Settlement Period then most recently ended. In
addition to, and not in limitation of, the foregoing, in connection with the
payment of the Purchase Price for any Receivables purchased hereunder, Buyer may
request that the applicable Originator deliver, and such Originator shall
deliver, such approvals, opinions, information or documents as Buyer (or the
Administrative Agent, as Buyer’s assignee) may reasonably request.
(c)    It is the intention of the parties hereto that the Purchase of
Receivables (other than Initial Contributed Receivables) from each Originator
made under the 2000 Agreement, 2005 Agreement, 2008 Agreement, 2011 Agreement or
hereunder, as applicable, shall constitute a sale, which sale is absolute and
irrevocable and provides Buyer with the full benefits of ownership of the
Receivables (other than Initial Contributed Receivables) originated by such
Originator. Except for the Purchase Price Credits owed by such Originator
pursuant to Section 1.4, the sale of Receivables hereunder by each Originator is
made without recourse to such Originator; provided, however, that (i) such
Originator shall be liable to Buyer for all representations, warranties,
covenants and indemnities made by such Originator pursuant to the terms of the
Transaction Documents to which such Originator is a party, and (ii) such sale
does not constitute and is not intended to result in an assumption by Buyer or
any assignee thereof of any obligation of such Originator or any other Person
arising in connection with such Receivables, the related Contracts and/or other
Related Security or any other obligations of such Originator. In view of the
intention of the parties hereto that the sale of Receivables (other than Initial
Contributed Receivables) by each Originator hereunder shall constitute a sale of
such Receivables rather than loans secured thereby, each Originator agrees that
it has marked (or will, on or prior to the date hereof and in accordance with
Section 4.1(e)(ii), mark) its master data processing records relating to the
Receivables (other than Initial Contributed Receivables) originated by it with a
legend acceptable to Buyer and to the Administrative Agent (as Buyer’s
assignee),

4    

--------------------------------------------------------------------------------




evidencing that Buyer has purchased such Receivables and to note in its
financial statements that its Receivables have been sold to Buyer. Upon the
request of Buyer or the Administrative Agent (as Buyer’s assignee), each
Originator will execute and file such financing or continuation statements, or
amendments thereto or assignments thereof, and such other instruments or
notices, as may be necessary or appropriate to perfect and maintain the
perfection of Buyer’s ownership interest in the Receivables (other than Initial
Contributed Receivables) originated by such Originator and the Related Security
and Collections with respect thereto, or as Buyer or the Administrative Agent
(as Buyer’s assignee) may reasonably request.
Section 1.3    Payment for the Purchases. (a) The Purchase Price for the
Purchase from each Originator of its Receivables in existence as of the close of
business on the Initial Cutoff Date applicable to such Originator (other than
the Initial Contributed Receivables) shall be payable in full by Buyer to such
Originator on the Purchase Date applicable to such Originator, and shall be paid
to such Originator in the following manner:
(i)    by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent pledge of such Receivables
to the Lenders under the Credit and Security Agreement, and/or
(ii)    by delivery of the proceeds of a subordinated revolving loan from such
Originator to Buyer (a “Subordinated Loan”) in an amount not to exceed the least
of (A) the remaining unpaid portion of such Purchase Price and (B) the maximum
Subordinated Loan that could be borrowed without rendering Buyer’s Net Worth
less than the Required Capital Amount. Each Originator is hereby authorized by
Buyer to endorse on the schedule attached to its Subordinated Note an
appropriate notation evidencing the date and amount of each advance thereunder,
as well as the date of each payment with respect thereto, provided that the
failure to make such notation shall not affect any obligation of Buyer
thereunder.
The Purchase Price for each Receivable coming into existence after the Initial
Cutoff Date shall be due and owing in full by Buyer to the applicable Originator
or its designee on the date each such Receivable came into existence (except
that Buyer may, with respect to any such Purchase Price, offset against such
Purchase Price any amounts owed by such Originator to Buyer hereunder and which
have become due but remain unpaid) and shall be paid to such Originator in the
manner provided in the following paragraphs (b), (c) and (d).
(b)    With respect to any Receivables coming into existence on or after the
Purchase Date applicable to an Originator, on each Settlement Date, Buyer shall
pay such Originator the Purchase Price therefor in accordance with Section
1.3(d) and in the following manner:

5    

--------------------------------------------------------------------------------




first, by delivery to such Originator or its designee of immediately available
funds; and/or
second, by delivery to such Originator or its designee of the proceeds of a
Subordinated Loan, provided that the making of any such Subordinated Loan shall
be subject to the provisions set forth in Section 1.3(a)(ii).
Subject to the limitations set forth in Section 1.3(a)(ii), each Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the applicable Termination Date. The Subordinated Loans owing to each
Originator shall be evidenced by, and shall be payable in accordance with the
terms and provisions of its Subordinated Note and shall be payable solely from
cash available to Buyer after payment of all amounts due in respect of the
Senior Claim (as defined in the Subordinated Note) or to become due in respect
of the Senior Claim within 30 days of the date of proposed payment on the
Subordinated Note.
(c)    From and after the applicable Termination Date, no Originator shall be
obligated to (but may, at its option) sell Receivables to Buyer.
(d)    Although the Purchase Price for each Receivable coming into existence
after the Initial Cutoff Date shall be due and payable in full by Buyer to the
applicable Originator on the date such Receivable came into existence,
settlement of the Purchase Price between Buyer and such Originator shall be
effected on a monthly basis on Settlement Dates with respect to all Receivables
originated by such Originator during the same Calculation Period and based on
the information contained in the Purchase Report delivered by such Originator
for the Calculation Period then most recently ended. Although settlement shall
be effected on Settlement Dates, increases or decreases in the amount owing
under the Subordinated Note made pursuant to Section 1.3 shall be deemed to have
occurred and shall be effective as of the last Business Day of the Calculation
Period to which such settlement relates.
Section 1.4    Purchase Price Credit Adjustments. If on any day:
(a)    the Outstanding Balance of a Receivable purchased from any Originator is:
(i)    reduced as a result of any defective or rejected or returned goods or
services, any cash discounts, any volume discounts or any adjustment or
otherwise by such Originator or any Affiliate thereof (other than as a result of
a charge-off of such Receivable or cash Collections applied to such Receivable),
(ii)    reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction),
(iii)    reduced on account of the obligation of such Originator or any
Affiliate thereof to pay to the related Obligor any rebate or refund, or

6    

--------------------------------------------------------------------------------




(iv)    less on the date of its sale then the amount reflected in the applicable
Purchase Report, or
(b)    any of the representations and warranties set forth in Sections 2.1(i),
(j), (l), (r), (s), (t), (u) and the second sentence of Section 2.1(q) hereof is
not true when made or deemed made with respect to any such Receivable,
then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable to the applicable
Originator hereunder equal to (x) in the case of clauses (a)(i) – (iv) above,
the amount of such reduction or cancellation or the difference between the
actual Outstanding Balance and the amount reflected in the applicable Purchase
Report, as applicable, and (y) in the case of clause (b) above, the amount of
the Outstanding Balance of such Receivable, which shall be reconveyed by the
Buyer to the applicable Originator following receipt of such amount. If such
Purchase Price Credit exceeds the Original Balance of the Receivables originated
by the applicable Originator on any day, such Originator shall pay the remaining
amount of such Purchase Price Credit in cash immediately, provided that if the
applicable Termination Date has not occurred, such Originator shall be allowed
to deduct the remaining amount of such Purchase Price Credit from any
indebtedness owed to it under its Subordinated Note.
Section 1.5    Payments and Computations, Etc. All amounts to be paid or
deposited by Buyer hereunder shall be paid or deposited in accordance with the
terms hereof on the day when due in immediately available funds to the account
of the applicable Originator designated from time to time by such Originator or
as otherwise directed by such Originator. In the event that any payment owed by
any Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, the
Default Rate in respect thereof until paid in full; provided, however, that such
Default Rate shall not at any time exceed the maximum rate permitted by
applicable law. All computations of interest payable hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed.
Section 1.6    License of Software.
(a)    To the extent that any software used by any Originator to account for the
Receivables originated by it is non-transferable, such Originator hereby grants
to each of Buyer, the Administrative Agent and the Servicer an irrevocable,
non-exclusive license to use, without royalty or payment of any kind, all such
software used by such Originator to account for such Receivables, to the extent
necessary to administer such Receivables, whether such software is owned by such
Originator or is owned by others and used by such Originator under license
agreements with respect thereto; provided that should the consent of any
licensor of such software be required for the grant of the license described
herein, to be effective, such Originator hereby agrees that upon the request of
Buyer (or Buyer’s assignee), such Originator will use its reasonable efforts to
obtain the consent of such third-party licensor. If any software used by any
Originator to account for the Receivables originated by it prohibits such
Originator from

7    

--------------------------------------------------------------------------------




granting the license to use described herein, or if, after reasonable efforts,
consent of any licensor of such software for the grant of the license described
herein is not obtained, there shall be no transfer of such software hereunder or
any grant by such Originator of the license to use described herein. The license
granted hereby shall be irrevocable until the later to occur of (i) indefeasible
payment in full of the Obligations (as defined in the Credit and Security
Agreement), and (ii) the date each of this Agreement and the Credit and Security
Agreement terminates in accordance with its terms.
(b)    Each Originator (i) shall take such action requested by Buyer and/or the
Administrative Agent (as Buyer’s assignee), from time to time hereafter, that
may be necessary or appropriate to ensure that Buyer and its assigns have an
enforceable ownership interest in the Records relating to the Receivables
purchased from such Originator hereunder, and (ii) shall use its reasonable
efforts to ensure that Buyer, the Administrative Agent and the Servicer each has
an enforceable right (whether by license or sublicense or otherwise) to use all
of the computer software used to account for such Receivables and/or to recreate
such Records.
Section 1.7    Characterization. If, notwithstanding the intention of the
parties expressed in Section 1.2(c), any sale or contribution by an Originator
or Parent to Buyer of Receivables hereunder shall be characterized as a secured
loan and not a sale or contribution or such transfer shall for any reason be
ineffective or unenforceable, then this Agreement shall be deemed to constitute
a security agreement under the UCC and other applicable law. For this purpose
and without being in derogation of the parties’ intention that each conveyance
of Receivables by an Originator or Parent hereunder shall constitute a true sale
or other absolute assignment thereof: (i) Parent hereby grants to Buyer a duly
perfected security interest in all of Parent’s right, title and interest in and
to the Initial Contributed Assets and all proceeds thereof to secure the prompt
and complete payment of a loan deemed to have been made in an amount equal to
the credit to Buyer’s paid-in capital and capital surplus booked at the time of
the issuance to Parent of Buyer’s Equity Interests, together with all other
obligations of Parent to Buyer hereunder, which security interest shall be prior
to all other Adverse Claims (except as created under the Transaction Documents),
and (ii) such Originator hereby grants to Buyer a duly perfected security
interest in all of such Originator’s right, title and interest in, to and under
all Receivables of such Originator which are now existing or hereafter arising,
all Collections and Related Security with respect thereto, each Lock-Box and
Collection Account, all other rights and payments relating to such Receivables
and all proceeds of the foregoing to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the Purchase Price owing to
such Originator. Buyer and its assigns shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.
Section 1.8    Excluded Receivables.
(a)    Upon ten (10) days’ advance written notice to the Buyer and
Administrative Agent (as Buyer’s assignee), a Transferor may designate as

8    

--------------------------------------------------------------------------------




Excluded Receivables all Originated Receivables (whether outstanding or arising
on or after the effectiveness of such designation) relating to any designated
Obligor; provided that immediately after giving effect to such designation (i)
the Excluded Receivable Compliance Condition shall be satisfied and (ii) no
Termination Event or Unmatured Termination Event shall exist; provided, further,
that no such designation may be undertaken by a Transferor for reasons relating
to the credit quality of the related Originated Receivables or in order to
manipulate the pool characteristics of the Receivables; and provided, further
that, with respect to the Obligors designated in the Notice of Excluded
Receivables, dated as of November 15, 2013, no additional notice shall be
required to designate as Excluded Receivables all Originated Receivables in
respect of such Obligors, including those arising prior to the Cut-off Date
immediately preceding the date of such notice.
The written notice contemplated by the preceding sentence shall be accompanied
by an updated Monthly Report reflecting the exclusion of the Excluded
Receivables for such newly designated Obligor outstanding as of the immediately
preceding Cut-off Date.
If such designation includes Originated Receivables outstanding prior to the
immediately preceding Cut-off Date (and therefore owned by the Buyer), then the
Buyer may dispose of any such outstanding Excluded Receivables by sale or
dividend to the related Transferor; provided, that any such sale shall be made
without representations, warranties, covenants or indemnity. Upon any such
disposition, Buyer agrees to execute such instruments of release and authorize
the execution of such financing statements and amendments or terminations of
existing financing statements as necessary to fully accomplish such release and
disposition. For the avoidance of doubt, no Excluded Receivables that arise on
or after the Cut-off Date prior to the date of such notice shall be deemed to
have been sold to the Buyer under this Agreement.
(b)    Upon ten (10) days’ advance written notice to the Buyer and
Administrative Agent (as Buyer’s assignee), a Transferor may reverse the
designation of an Obligor’s Excluded Receivables and upon the effective date of
such notice, Originated Receivables relating to such Obligor shall no longer be
Excluded Receivables; provided, however, that, without the written consent of
Required Committed Lenders, the outstanding balance of such Obligor’s Excluded
Receivables may not exceed 2.5% of the aggregate outstanding balance of all
Eligible Receivables immediately prior to the effective date of such notice.
(c)    Schedule B shall be updated to reflect the current list of Obligors whose
Originated Receivables are Excluded Receivables pursuant to this Section 1.8.

9    

--------------------------------------------------------------------------------




ARTICLE II
REPRESENTATIONS AND WARRANTIES
Section 2.1    Representations and Warranties. Parent hereby represents and
warrants to Buyer and its assigns on the date hereof, and each Originator hereby
represents and warrants to Parent, Buyer and Buyer’s assigns, on the date hereof
and on each date that any Receivable is originated by such Originator on or
after the date hereof, that:
(a)    Existence and Power. Such Transferor is a corporation or limited
liability company, as applicable, duly organized under the laws of the state set
forth after its name in the preamble to this Agreement (the “Applicable State”),
and no other state or jurisdiction, and as to which such Applicable State must
maintain a public record showing such corporation to have been organized. Such
Transferor is validly existing and in good standing under the laws of its
Applicable State and is duly qualified to do business and is in good standing as
a foreign entity, and has and holds all power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Person of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and, in the case of any Originator, such
Originator’s use of the proceeds of the Purchase made from it hereunder, are
within its organizational powers and authority and have been duly authorized by
all necessary organizational action on its part. This Agreement and each other
Transaction Document to which such Transferor is a party has been duly executed
and delivered by such Transferor.
(c)    No Conflict. The execution and delivery by such Transferor of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not result in the
creation or imposition of any Adverse Claim on the assets of such Transferor, or
contravene or violate (i) its Organizational Documents, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property (except as created under the
Transaction Documents) except, in any case, where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect;
and no transaction contemplated hereby requires compliance with any bulk sales
act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Transferor of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

10    

--------------------------------------------------------------------------------




(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Transferor’s knowledge, threatened, against or affecting such
Transferor, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
(f)    Binding Effect. Each of the Transaction Documents to which such
Transferor is a party constitutes the legal, valid and binding obligation of
such Transferor enforceable against such Transferor in accordance with its
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Transferor or any of its Affiliates to Buyer (or its assigns) for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Transferor or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.
(h)    Use of Proceeds. No portion of any Purchase Price payment hereunder will
be used (i) for a purpose that violates, or would be inconsistent with, any law,
rule or regulation applicable to such Transferor or (ii) to acquire any security
in any transaction which is subject to Section 12, 13 or 14 of the Securities
Exchange Act of 1934, as amended.
(i)    Good Title. Immediately prior to the distribution of Initial Contributed
Assets by each Originator (if applicable) to Parent and the Purchase from the
Originators under the 2000 Agreement and upon the creation of each Receivable
originated by an Originator after the Initial Cut-Off Date applicable to such
Originator, such Originator (i) is the legal and beneficial owner of such
Receivables and (ii) is the legal and beneficial owner of the Related Security
with respect thereto or possesses a valid and perfected security interest
therein, in each case, free and clear of any Adverse Claim, except as created by
the Transaction Documents. Immediately prior to Parent’s contribution of the
Initial Contributed Assets to Buyer’s capital, Parent was the legal and
beneficial owner of the Initial Contributed Assets, free and clear of any
Adverse Claim, except as created by the Transaction Documents.
(j)    Perfection. This Agreement, together with the filing of the financing
statements and assignments contemplated hereby, is effective to transfer to
Buyer (and Buyer shall acquire from such Transferor, directly or indirectly):
(i) legal and equitable title to, with the right to sell and encumber each
Receivable originated by such Originator, whether now existing and hereafter
arising, together with the Collections with respect thereto, and (ii) all of
such Originator’s right, title and interest in the Related Security associated
with each such Receivable, in each case, free and clear of any Adverse Claim,
except as created by the Transaction Documents. There have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Buyer’s ownership interest in such Receivables, the Related Security and

11    

--------------------------------------------------------------------------------




the Collections. Such Transferor’s jurisdiction of organization is a
jurisdiction whose law generally requires information concerning the existence
of a nonpossessory security interest to be made generally available in a filing,
record or registration system as a condition or result of such a security
interest’s obtaining priority over the rights of a lien creditor which respect
to collateral.
(k)    Places of Business and Locations of Records. The principal place of
business and chief executive office of such Transferor and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit II or
such other locations of which Buyer has been notified in accordance with Section
4.2(a) in jurisdictions where all action required by Section 4.2(a) has been
taken and completed. Such Transferor’s Federal Employer Identification Number is
correctly set forth on Exhibit II.
(l)    Collections. The conditions and requirements set forth in Section 4.1(j)
have at all times been satisfied and duly performed. The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of such Transferor at each Collection Bank and the post office box
number of each Lock-Box, are listed on Exhibit III. Such Originator has not
granted any Person, other than Buyer (and its assigns) dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.
(m)    Material Adverse Effect. Since June 30, 2014, no event has occurred that
would have a Material Adverse Effect.
(n)    Names. The name in which such Transferor has executed this Agreement is
identical to the name of such Transferor as indicated on the public record of
its state of organization which shows such Transferor to have been organized. In
the past five (5) years, such Transferor has not used any corporate names, trade
names or assumed names other than the name in which it has executed this
Agreement and as listed on Exhibit II.
(o)    Ownership of Originators and Buyer. Parent owns, directly or indirectly,
100% of the issued and outstanding Equity Interests of each Originator and
Buyer. Such Equity Interests are validly issued, fully paid and nonassessable,
and there are no options, warrants or other rights to acquire securities of
Buyer or any Originator.
(p)    Not an Investment Company. Such Transferor is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.
(q)    Compliance with Law. Such Transferor has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part

12    

--------------------------------------------------------------------------------




of such Contract is in violation of any such law, rule or regulation, except
where such contravention or violation could not reasonably be expected to have a
Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Transferor has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable originated or contributed by it that was reflected in
any Purchase Report as an Eligible Receivable and was an Eligible Receivable on
the date of its acquisition by Buyer hereunder, and with regard to each Contract
with respect to such Receivable, and has not made any change to such Credit and
Collection Policy, except such material change as to which Buyer (and its
assigns) have been notified in accordance with Section 4.1(a)(vii).
(s)    Payments to such Originator. With respect to each Receivable originated
by such Originator and sold to Buyer hereunder, the Purchase Price received by
such Originator constitutes reasonably equivalent value in consideration
therefor. No transfer hereunder by such Originator of any Receivable originated
by such Originator is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.
(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable that was reflected in any Purchase Report as an Eligible Receivable
and was an Eligible Receivable on the date of its acquisition by Buyer hereunder
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(u)    Eligible Receivables. Each Receivable reflected in any Purchase Report as
an Eligible Receivable was an Eligible Receivable on the date of its acquisition
by Buyer hereunder.
(v)    Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement in its financial statements does not
jeopardize the characterization of the transactions contemplated herein as being
true sales.
(w)    ERISA. (i) Identification of Plans. Except as disclosed on Exhibit III-B
of the Credit and Security Agreement, as of the closing date or as of the last
date Exhibit III-B of the Credit and Security Agreement was updated to reflect
the establishment of a new plan, none of the Parent, such Originator, their
respective Restricted Subsidiaries or any of their respective ERISA Affiliates
maintains or contributes to, or has during the past seven (7) years maintained
or contributed to, any material Plan that is subject to Title IV of ERISA.
(ii)    Compliance. Each Plan maintained by the Parent, such Originator and
their respective Restricted Subsidiaries has at all times been maintained, by
its terms and in operation, in compliance with all applicable laws, and the
Parent, such Originator and their respective Restricted Subsidiaries are subject
to no tax or penalty with respect to any

13    

--------------------------------------------------------------------------------




Plan of such Person or any ERISA Affiliate thereof, including, without
limitation, any tax or penalty under Title I or Title IV of ERISA or under
Chapter 43 of the Tax Code, or any tax or penalty resulting from a loss of
deduction under Sections 162, 404, or 419 of the Tax Code, where the failure to
comply with such laws, and such taxes and penalties, together with all other
liabilities referred to in this Section 2.1(w) (taken as a whole), would in the
aggregate have a Material Adverse Effect.
(iii)    Liabilities. None of the Parent, such Originator or any of their
respective Restricted Subsidiaries is subject to any liabilities (including
withdrawal liabilities) with respect to any Plans of the Parent, such
Originator, their respective Restricted Subsidiaries and their respective ERISA
Affiliates, including, without limitation, any liabilities arising from Titles I
or IV of ERISA, other than obligations to fund benefits under an ongoing Plan
and to pay current contributions, expenses and premiums with respect to such
Plans, where such liabilities, together with all other liabilities referred to
in this Section 2.1(w) (taken as a whole), would in the aggregate have a
Material Adverse Effect.
(iv)    Funding. Each of the Parent, such Originator and their respective
Restricted Subsidiaries and, with respect to any Plan which is subject to Title
IV of ERISA, each of their respective ERISA Affiliates, have made full and
timely payment of all amounts (A) required to be contributed under the terms of
each Plan and applicable law, and (B) required to be paid as expenses (including
PBGC or other premiums) of each Plan, where the failure to pay such amounts
(when taken as a whole, including any penalties attributable to such amounts)
would have a Material Adverse Effect. None of the Parent or such Originator is
subject to any liabilities with respect to post-retirement medical benefits in
any amounts which, together with all other liabilities referred to in this
Section 2.1(w) (taken as a whole), would have a Material Adverse Effect if such
amounts were then due and payable.
(v)    ERISA Event. No ERISA Event has occurred or is reasonably expected to
occur, except for such ERISA Events that individually or in the aggregate would
not have a Material Adverse Effect.
(x)    OFAC. None of Parent, such Originator nor any Subsidiary or Affiliate of
the foregoing (i) is a Sanctioned Person, (ii) does business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC or (iii) does business in such country or
with any such agency, organization or person, in violation of the economic
sanctions of the United States administered by OFAC.
ARTICLE III
CONDITIONS OF PURCHASE
Section 3.1    Conditions Precedent to Purchase. The Purchase from each
Originator under this Agreement is subject to the conditions precedent that (a)
Buyer (and its assigns) shall have received on or before the closing date of the
Credit and Security Agreement those documents listed on Schedule A and (b) all
of the conditions to effectiveness of the Credit and Security Agreement shall
have been satisfied on or before the closing date thereof or waived in
accordance with the terms thereof.

14    

--------------------------------------------------------------------------------




Section 3.2    Conditions Precedent to Subsequent Payments. Buyer’s obligation
to pay for Receivables coming into existence on or after the applicable Purchase
Date shall be subject to the further conditions precedent that: (a) the Facility
Termination Date shall not have occurred under the Credit and Security
Agreement; (b) Buyer (or its assigns) shall have received such other approvals,
opinions or documents as it may reasonably request, and (c) on the date such
Receivable came into existence, the following statements shall be true (and
acceptance of the proceeds of any payment for such Receivable shall be deemed a
representation and warranty by such Originator that such statements are then
true):
(i)    the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and
(ii)    no event has occurred and is continuing that will constitute a
Termination Event or an Unmatured Termination Event.
Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable originated by any Originator (whether by payment of
cash or through an increase in the amounts outstanding under such Originator’s
Subordinated Note), title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied. The failure of such Originator to satisfy any of the foregoing
conditions precedent, however, shall give rise to a right of Buyer to rescind
the related purchase and direct such Originator to pay to Buyer an amount equal
to the Purchase Price payment that shall have been made with respect to any
Receivables related thereto.
ARTICLE IV
COVENANTS
Section 4.1    Affirmative Covenants of Transferors. Until the date on which
this Agreement terminates in accordance with its terms:
(a)    Financial Reporting. Parent agrees that it will maintain, for itself and
each of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and Parent will, and, as applicable, will cause each
Originator to, furnish to Buyer (and its assigns):
(i)    Annual Reporting. Within 90 days after the close of each of its fiscal
years, the annual audited report for that fiscal year for the Parent and its
Subsidiaries, containing a consolidated balance sheet of the Parent and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of income, stockholders’ equity and cash flows (together with all
footnotes thereto) of the Parent and its Subsidiaries for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year (which financial statements shall be reported on by the Parent’s
independent certified public accountants, such report to state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operation of the Parent and its

15    

--------------------------------------------------------------------------------




Subsidiaries in accordance with GAAP and to be without any material
qualifications or exceptions).
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its fiscal years, the quarterly unaudited
consolidated balance sheet of the Parent and its Subsidiaries as of the end of
such fiscal quarter and the related unaudited consolidated statements of income
and cash flows (together with all footnotes thereto) of the Parent and its
Subsidiaries for such fiscal quarter and the then elapsed portion of such fiscal
year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Parent’s previous fiscal
year, accompanied by a certificate, dated the date of furnishing, signed by a
Financial Officer of the Parent to the effect that such financial statements
accurately present in all material respects the consolidated financial condition
of the Parent and its Subsidiaries and that such financial statements have been
prepared in accordance with GAAP consistently applied (subject to year end
adjustments).
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by a Financial Officer of Parent and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)    Shareholders Statements and Reports. Promptly upon the filing thereof or
otherwise becoming available, copies of all financial statements, annual,
quarterly and special reports, proxy statements and notices sent or made
available generally by Parent to its public security holders, of all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any of them with any securities exchange or with the Securities and Exchange
Commission, and of all press releases and other statements made available
generally to the public containing material developments in the business or
financial condition of Parent and its Restricted Subsidiaries.
(v)    Auditors Reports and Management Letters. Promptly upon receipt thereof,
copies of all financial statements of, and all reports submitted by, independent
public accountants to Parent in connection with each annual, interim, or special
audit of Parent’s financial statements, including without limitation, the
comment letter submitted by such accountants to management in connection with
their annual audit;
(b)    Other Notices and Information. Each Transferor will deliver to Buyer and
its assigns:
(i)    Reportable Events. As soon as possible and in any event within thirty
(30) days after such Transferor or any Restricted Subsidiary knows or has reason
to know that any “Reportable Event” (as defined in Section 4043(b) of ERISA)
with respect to any Plan has occurred (other than such a Reportable Event for
which the PBGC has waived the 30-day notice requirement under Section 4043(a) of
ERISA) and such Reportable Event involves a matter that has had, or is
reasonably likely to have, a Material Adverse Effect, a statement of a Financial
Officer of such Transferor or such Restricted Subsidiary setting forth details
as to such Reportable Event and the action which the Parent or such Restricted
Subsidiary proposes to take

16    

--------------------------------------------------------------------------------




with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to the Parent or
such Restricted Subsidiary;
(ii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such proposed change or amendment ,and (B) if
such proposed change or amendment would be reasonably likely to materially
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables, requesting Buyer’s (and the
Administrative Agent’s, as Buyer’s assignee) consent thereto.
(iii)    Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables originated or
contributed by such Transferor or the condition or operations, financial or
otherwise, of such Originator as Buyer (or its assigns) may from time to time
reasonably request in order to protect the interests of Buyer (and its assigns)
under or as contemplated by this Agreement.
(iv)    Termination Events or Unmatured Termination Events. The occurrence of
each Termination Event and each Unmatured Termination Event, by a statement of a
Financial Officer of such Transferor.
(v)    Downgrade of Parent. Promptly after the occurrence thereof, any downgrade
in the rating of any rated Debt of any Transferor by S&P or by Moody’s, setting
forth the Debt affected and the nature of such change.
(vi)    Material Adverse Effect. Promptly upon learning thereof, the occurrence
of any event or condition that has had, or could reasonably be expected to have,
a Material Adverse Effect.
(c)    Compliance with Laws and Preservation of Existence. Each Transferor will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect. Each Transferor will preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
entity in each jurisdiction where its business is conducted, except where the
failure to so qualify or remain in good standing could not reasonably be
expected to have a Material Adverse Effect.
(d)    Audits. Each Transferor will furnish to Buyer (as its assigns) such
information with respect to it and the Receivables sold or contributed by it as
may be reasonably requested by Buyer from time to time. Each Transferor will,
from time to time during regular business hours as requested by Buyer (or its
assigns) upon reasonable notice and at the sole cost of such Transferor, permit
Buyer (or its assigns), or its agents or representatives: (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of such Transferor relating to the Receivables and Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Transferor for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such

17    

--------------------------------------------------------------------------------




Transferor’s financial condition or the Receivables and the Related Security or
such Transferor’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of such Transferor having knowledge of such matters (each
of the foregoing examinations and visits, a “Review”); provided, however, that,
so long as no Amortization Event (under and as defined in the Credit and
Security Agreement) has occurred and is continuing, (A) the Transferors shall
only be responsible for the costs and expenses of the first Review conducted in
each calendar year, and (B) the Agents, collectively, will not request more than
three (3) Reviews in any one calendar year. The first review in each calendar
year shall be conducted solely at the request of the Administrative Agent. Each
Review (other than the first Review occurring during any calendar year) shall be
conducted solely at the request of the Required Committed Lenders.
(e)    Keeping and Marking of Records and Books.
(i)    Such Transferor will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Such Transferor will give Buyer (or
its assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.
(ii)    Such Transferor will (A) on or prior to the date hereof, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the interest of
the Administrative Agent (on behalf of the Lenders) under the Credit and
Security Agreement and (B) upon the request of Buyer (or its assigns): (x) mark
each Contract with a legend describing Buyer’s ownership interests in the
Receivables originated by such Transferor and further describing the interest of
the Administrative Agent (on behalf of the Lenders) and (y) after the occurrence
of a Termination Event, deliver to Buyer (or its assigns) all Contracts
(including, without limitation, all multiple originals of any such Contract)
relating to such Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such
Transferor will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables originated by it, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each such Receivable and the
related Contract.

18    

--------------------------------------------------------------------------------




(g)    Ownership. Such Transferor, as applicable, will take all necessary action
to establish and maintain, irrevocably in Buyer, (A) legal and equitable title
to the Receivables originated by such Transferor and the Collections and (B) all
of such Transferor’s right, title and interest in the Related Security
associated with the Receivables originated by such Transferor, in each case,
free and clear of any Adverse Claims other than Adverse Claims in favor of Buyer
(and its assigns) (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Buyer’s interest
in such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request).
(h)    Lenders’ Reliance. Such Transferor acknowledges that the Administrative
Agent and the Lenders are entering into the transactions contemplated by the
Credit and Security Agreement in reliance upon Buyer’s identity as a legal
entity that is separate from such Transferor and any Affiliates thereof.
Therefore, from and after the date of execution and delivery of this Agreement,
such Transferor will take all reasonable steps including, without limitation,
all steps that Buyer or any assignee of Buyer may from time to time reasonably
request to maintain Buyer’s identity as a separate legal entity and to make it
manifest to third parties that Buyer is an entity with assets and liabilities
distinct from those of such Transferor and any Affiliates thereof and not just a
division of such Transferor or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, such Transferor (i) will not hold itself out to third parties as liable
for the debts of Buyer nor purport to own any of the Receivables and other
assets acquired by Buyer, (ii) will take all other actions necessary on its part
to ensure that Buyer is at all times in compliance with the “separateness
covenants” set forth in Section 7.1(i) of the Credit and Security Agreement and
(iii) will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between such Transferor and
Buyer on an arm’s-length basis and in a manner consistent with the procedures
set forth in U.S. Treasury Regulations §§1.1502-33(d) and 1.1552-1.
(i)    Collections. Such Transferor will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to such Transferor or
any Affiliate of such Transferor, such Transferor will remit (or will cause all
such payments to be remitted) directly to a Collection Bank and deposit into a
Collection Account within two (2) Business Days following receipt thereof and,
at all times prior to such remittance, such Transferor will itself hold or, if
applicable, will cause such payments to be held in trust for the exclusive
benefit of Buyer and its assigns. Such Transferor will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to Buyer
and, will not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to Buyer (or its assigns) as contemplated by this Agreement
and the Credit and Security Agreement.
(j)    Taxes. Such Transferor will file all tax returns and reports required by
law to be filed by it and promptly pay all taxes and governmental charges at any
time owing, except any such taxes which are not yet delinquent or are being
contested in good faith by

19    

--------------------------------------------------------------------------------




appropriate and timely proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books. Such Transferor will pay when
due any and all present and future stamp, documentary, and other similar taxes
and governmental charges payable in connection with the Receivables originated
by it, and hold Buyer and its assigns harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes and governmental charges.
Section 4.2    Negative Covenants of Transferors. Until the date on which this
Agreement terminates in accordance with its terms, each Transferor hereby
covenants that:
(a)    Name Change, Offices and Records. Such Transferor will not change its (i)
jurisdiction of organization, (ii) name, (iii) identity or structure (within the
meaning of Article 9 of any applicable enactment of the UCC), unless it shall
have: (i) given the Buyer (and the Administrative Agent, as its assignee) at
least forty-five (45) days’ prior written notice thereof and (ii) delivered to
the Administrative Agent (as Buyer’s assignee) all financing statements,
instruments and other documents requested by the Administrative Agent in
connection with such change or relocation.
(b)    Change in Payment Instructions to Obligors. Such Transferor will not add
or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer (or its assigns) shall have received, at least
ten (10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that such Transferor may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account; provided further, however,
each Transferor agrees to direct its Obligors of Excluded Receivables to make
payment to a lock-box or account that is not a Lock-Box or Collection Account
and to use commercially reasonable efforts to ensure that no collections in
respect of Excluded Receivables are deposited to, or commingled with amounts on
deposit in, any Lock-Box or Collection Account commencing no later than the date
that is thirty (30) days after the designation of such Excluded Receivables
pursuant to Section 1.8.
(c)    Modifications to Contracts and Credit and Collection Policy. Such
Transferor will not make any change to the Credit and Collection Policy that
could reasonably be expected to adversely affect the collectibility of the
Receivables originated by it or decrease the credit quality of any of its newly
created Receivables. Except as otherwise permitted in its capacity as Servicer
pursuant to the Credit and Security Agreement, such Transferor will not extend,
amend or otherwise modify the terms of any Receivable or any Contract related
thereto other than in accordance with the Credit and Collection Policy.
(d)    Sales, Liens. Such Transferor will not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection

20    

--------------------------------------------------------------------------------




Account, or assign any right to receive income with respect thereto (other than,
in each case, the creation of the interests therein in favor of Buyer provided
for herein), and such Transferor will defend the right, title and interest of
Buyer in, to and under any of the foregoing property, against all claims of
third parties claiming through or under such Transferor. For the avoidance of
doubt, the limitations of this Section 4.2(d) relating to sales, assignments,
other dispositions and Adverse Claims shall continue to apply to any Receivable
that is reconveyed pursuant to Section 1.4.
(e)    Accounting for Purchase. Such Transferor will not, and will not permit
any Affiliate to, financially account (whether in financial statements or
otherwise) for the transactions contemplated hereby in any manner other than the
sale or other outright conveyance by such Transferor to Buyer of the Receivables
originated by such Transferor and the associated Related Security or in any
other respect account for or treat the transactions contemplated hereby in any
manner other than as a sale of such Receivables and Related Security by such
Transferor to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.
(f)    ERISA Compliance. Each of the Parent and such Transferor will not, and
will not permit any Subsidiary of the Parent and such Transferor to, fail to
satisfy the minimum funding standard under Section 412 of the Tax Code or
Section 302 of ERISA, whether or not waived, or incur any liability under
Section 4062 of ERISA to PBGC established thereunder in connection with any Plan
except as would not have a Material Adverse Effect.
ARTICLE V
TERMINATION EVENTS
Section 5.1    Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:
(a)    Any Transferor shall fail to make any payment or deposit required
hereunder when due and such failure shall continue for three (3) Business Days.
(b)    Any Transferor shall fail to observe or perform any covenant or agreement
contained in Section 4.1(b)(iv) or 4.2.
(c)    Any Transferor shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those referred to in Sections 5.1(a) and
(b)), and such failure shall remain unremedied for 30 days after the earlier of
(i) an Executive Officer of any of the Transferors obtaining knowledge thereof,
or (ii) written notice thereof shall have been given to Any of the Transferors
by Buyer or any of its assigns.
(d)    Any representation, warranty, certification or statement made by such
Transferor in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold and
provided further, that any misrepresentation or certification for which

21    

--------------------------------------------------------------------------------




Buyer has actually received a Purchase Price Credit shall not constitute a
Termination Event hereunder.
(e)    Any of the Transferors or any of its Restricted Subsidiaries shall fail
to make when due (whether at stated maturity, by acceleration, on demand or
otherwise, and after giving effect to any applicable grace period) any payment
of principal of or interest on any Debt (other than the Obligations) exceeding
$25,000,000 individually or in the aggregate, or any of the Transferors or any
of its Restricted Subsidiaries shall fail to observe or perform within any
applicable grace period any covenants or agreements contained in any agreements
or instruments relating to any of its Debt exceeding $25,000,000 individually or
in the aggregate, or any other event shall occur if the effect of such failure
or other event is to accelerate, or to permit the holder of such Debt or any
other Person to accelerate, the maturity of such Debt; or any such Debt shall be
required to be prepaid (other than by a regularly scheduled required prepayment)
in whole or in part prior to its stated maturity.
(f)    Any of the Transferors or any Restricted Subsidiary shall commence a
voluntary case concerning itself under the Bankruptcy Code or applicable foreign
bankruptcy laws; or an involuntary case for bankruptcy is commenced against any
of the Transferors or any of its Restricted Subsidiaries and the petition is not
controverted within 30 days, or is not dismissed within 60 days, after
commencement of the case; or a custodian (as defined in the Bankruptcy Code) or
similar official under applicable foreign bankruptcy laws is appointed for, or
takes charge of, all or any substantial part of the property of any of the
Transferors or any of its Restricted Subsidiaries; or any of the Transferors or
any of its Restricted Subsidiaries commences proceedings of its own bankruptcy
or to be granted a suspension of payments or any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction, whether now or
hereafter in effect, relating to any of the Transferors or any of its Restricted
Subsidiaries or there is commenced against any of the Transferors or any of its
Restricted Subsidiaries any such proceeding which remains undismissed for a
period of 60 days; or any of the Transferors or any of its Restricted
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or any of the
Transferors or any of its Restricted Subsidiaries suffers any appointment of any
custodian or the like for it or any substantial part of its property to continue
undischarged or unstayed for a period of 60 days; or any of the Transferors or
any of its Restricted Subsidiaries makes a general assignment for the benefit of
creditors; or any of the Transferors or any of its Restricted Subsidiaries shall
fail to pay, or shall state that it is unable to pay, or shall be unable to pay,
its debts generally as they become due; or any of the Transferors or any of its
Restricted Subsidiaries shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or any of the Transferors or
any of its Restricted Subsidiaries shall by any act or failure to act indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate action is taken by any of the Transferors or any of its Restricted
Subsidiaries for the purpose of effecting any of the foregoing.
(g)    A Change of Control shall occur.
(h)    A Plan of any of the Transferors or any Restricted Subsidiary or a Plan
subject to Title IV of ERISA of any of its ERISA Affiliates: (i) shall fail to
be funded in

22    

--------------------------------------------------------------------------------




accordance with the minimum funding standard required by applicable law, the
terms of such Plan, Section 412 of the Tax Code or Section 302 of ERISA for any
plan year or a waiver of such standard is sought or granted with respect to such
Plan under applicable law, the terms of such Plan or Section 412 of the Tax Code
or Section 303 of ERISA; or (ii) is being, or has been, terminated or the
subject of termination proceedings under applicable law or the terms of such
Plan; or (iii) shall require any of the Transferors or any Restricted Subsidiary
to provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Tax Code or Section 306 or 307 of ERISA; or (iv) results in a
liability to any of the Transferors or any Restricted Subsidiary under
applicable law, the terms of such Plan, or Title IV of ERISA; and there shall
result from any such failure, waiver, termination or other event a liability to
the PBGC or a Plan that would have a Material Adverse Effect.
(i)    Judgments or orders for the payment of money in excess of $25,000,000
individually or in the aggregate or otherwise having a Material Adverse Effect
shall be rendered against any of the Transferors or any Restricted Subsidiary
and such judgment or order shall continue unsatisfied (in the case of a money
judgment) and in effect for a period of 30 days during which execution shall not
be effectively stayed or deferred (whether by action of a court, by agreement or
otherwise).
(j)    Any Transaction Document ceases to be in full force and effect or the
validity or enforceability thereof is disaffirmed by or on behalf of any
Transferor or any Restricted Subsidiary, or at any time it is or becomes
unlawful for any Transferor or any Restricted Subsidiary to perform or comply
with its obligations under any Transaction Document, or the obligations of Any
of the Transferors or any Restricted Subsidiary under any Transaction Document
are not or cease to be legal, valid and binding on any of the Transferors or any
Restricted Subsidiary.
(k)    There shall occur any loss, termination, cancellation or other material
impairment of any governmental license, certificate, or permit by any Transferor
or any Restricted Subsidiary which is reasonably likely to have a Material
Adverse Effect.
Section 5.2    Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
applicable Termination Date to have occurred, whereupon the applicable
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Transferor;
provided, however, that upon the occurrence of a Termination Event described in
Section 5.1(f) with respect to any Transferor, or of an actual or deemed entry
of an order for relief with respect to any Transferor under the Bankruptcy Code,
the applicable Termination Date shall automatically occur, without demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Transferor and (ii) to the fullest extent permitted by applicable law,
declare that the Default Rate shall accrue with respect to any amounts then due
and owing by such Transferor to Buyer. The aforementioned rights and remedies
shall be without limitation and shall be in addition to all other rights and
remedies of Buyer and its assigns otherwise available under any other provision
of this Agreement, by operation of law, at equity or otherwise, all of which are
hereby expressly preserved, including, without limitation, all rights and
remedies provided under the UCC, all of which rights shall be cumulative.

23    

--------------------------------------------------------------------------------




ARTICLE VI
INDEMNIFICATION
Section 6.1    Indemnities by Transferors. Without limiting any other rights
that Buyer may have hereunder or under applicable law, each Transferor hereby
agrees to indemnify (and pay upon demand to) Buyer and its assigns, officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all damages, losses, claims, taxes, liabilities, costs, expenses and for
all other amounts payable, including reasonable attorneys’ fees (which attorneys
may be employees of Buyer or any such assign) and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by Buyer of an
interest in the Receivables originated by such Transferor, excluding, however:
(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables originated by such Transferor that are uncollectible on account of
the insolvency, bankruptcy or lack of creditworthiness of the related Obligor;
or
(c)    taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, and taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof;
provided, however, that nothing contained in this sentence shall limit the
liability of such Transferor or limit the recourse of each Indemnified Party to
such Transferor for amounts otherwise specifically provided to be paid by such
Transferor under the terms of this Agreement. Without limiting the generality of
the foregoing indemnification, but subject in each case to clauses (a), (b) and
(c) above, each Transferor shall indemnify each Indemnified Party for
Indemnified Amounts relating to or resulting from:
(i)    any representation or warranty made by such Transferor (or any officer of
such Transferor) under or in connection with any Purchase Report, this
Agreement, any other Transaction Document or any other information or report
delivered by such Transferor pursuant hereto or thereto for which Buyer has not
received a Purchase Price Credit that shall have been false or incorrect when
made or deemed made;

24    

--------------------------------------------------------------------------------




(ii)    the failure by such Transferor, to comply with any applicable law, rule
or regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of such Transferor to keep or
perform any of its obligations, express or implied, with respect to any
Contract;
(iii)    any failure of such Transferor to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document;
(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than a defense related to
the financial condition, or discharge in bankruptcy, of the Obligor) of the
Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, such Transferor’s use of the proceeds of the Purchase from it hereunder,
the ownership of the Receivables originated by such Transferor or any other
investigation, litigation or proceeding relating to such Transferor in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Termination Event;
(x)    any failure to vest and maintain vested in Buyer, or to transfer to
Buyer, legal and equitable title to, and ownership of, the Receivables
originated by such Transferor and the associated Collections,

25    

--------------------------------------------------------------------------------




and all of such Transferor’s right, title and interest in the Related Security
associated with such Receivables, in each case, free and clear of any Adverse
Claim;
(xi)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable originated
by such Transferor, the Related Security and Collections with respect thereto,
and the proceeds thereof, whether at the time of the Purchase from such
Transferor hereunder or at any subsequent time;
(xii)    any action or omission by such Transferor which reduces or impairs the
rights of Buyer with respect to any Receivable or the value of any such
Receivable;
(xiii)    any attempt by any Person to void the Purchase from such Transferor
hereunder under statutory provisions or common law or equitable action;
(xiv)    any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Buyer as a result of any action of such
Transferor; and
(xv)    the failure of any Receivable reflected as an Eligible Receivable on any
Purchase Report prepared by such Transferor to be an Eligible Receivable at the
time acquired by Buyer.
Notwithstanding the foregoing, (i) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables conveyed hereunder; and (ii) nothing in the Section 6.1 shall
require a Transferor to indemnify any Indemnified Party for Receivables which
are not collected, not paid or otherwise uncollectible on account of the
insolvency, bankruptcy, creditworthiness or financial inability to pay of the
applicable Obligor.
Section 6.2    Other Costs and Expenses. Each Transferor shall pay to Buyer on
demand all costs and out-of-pocket expenses in connection with the preparation,
execution, delivery and administration of this Agreement, the transactions
contemplated hereby and the other documents to be delivered hereunder. Each
Transferor shall pay to Buyer on demand any and all costs and expenses of Buyer,
if any, including reasonable counsel fees and expenses actually incurred in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following a
Termination Event.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Waivers and Amendments.

26    

--------------------------------------------------------------------------------




(a)    No failure or delay on the part of Buyer (or its assigns) in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Transferor and Buyer and, to the extent
required under the Credit and Security Agreement, the Administrative Agent and
the Committed Lenders or the Required Committed Lenders. Any material amendment,
supplement, modification or waiver will require satisfaction of the Rating
Agency Condition.
Section 7.2    Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on the signature
pages hereof or at such other address or telecopy number as such Person may
hereafter specify for the purpose of notice to each of the other parties hereto.
Each such notice or other communication shall be effective (a) if given by
telecopy, upon the receipt thereof, (b) if given by mail, five (5) Business Days
after the time such communication is deposited in the mail with first class
postage prepaid or (c) if given by any other means, when received at the address
specified in this Section 7.2.
Section 7.3    Protection of Ownership Interests of Buyer.
(a)    Each Transferor agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that Buyer (or its assigns) may
request, to perfect, protect or more fully evidence the interest of Buyer
hereunder and the interest of the Administrative Agent (on behalf of the
Lenders) under the Credit and Security Agreement, or to enable Buyer (or its
assigns) to exercise and enforce their rights and remedies hereunder. At any
time, Buyer (or its assigns) may, at such Transferor’s sole cost and expense,
direct such Transferor to notify the Obligors of Receivables of the ownership
interests of Buyer under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
Buyer or its designee.
(b)    If any Transferor fails to perform any of its obligations hereunder,
Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by such Transferor as
provided in Section 6.2. Each Transferor irrevocably authorizes Buyer (and its
assigns) at any time and from time to time in the sole discretion of Buyer (or
its assigns), and appoints Buyer (and its assigns) as its attorney(ies)-in-fact,
to act on

27    

--------------------------------------------------------------------------------




behalf of such Transferor (i) to execute on behalf of such Transferor as debtor
and to file financing statements necessary or desirable in Buyer’s (or its
assigns’) sole discretion to perfect and to maintain the perfection and priority
of the interest of Buyer in the Receivables originated by such Transferor and
the associated Related Security and Collections and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as
Buyer (or its assigns) in their sole discretion deem necessary or desirable to
perfect and to maintain the perfection and priority of Buyer’s interests in such
Receivables. This appointment is coupled with an interest and is irrevocable.
From and after July 1, 2001, if any Transferor fails to perform any of its
obligations hereunder: (A) such Transferor hereby authorizes Buyer (or its
assigns) to file financing statements and other filing or recording documents
with respect to the Receivables and Related Security (including any amendments
thereto, or continuation or termination statements thereof), without the
signature or other authorization of such Transferor, in such form and in such
offices as Buyer (or any of its assigns) reasonably determines appropriate to
perfect or maintain the perfection of the ownership or security interests of
Buyer (or its assigns) hereunder, (B) such Transferor acknowledges and agrees
that it is not authorized to, and will not, file financing statements or other
filing or recording documents with respect to the Receivables or Related
Security (including any amendments thereto, or continuation or termination
statements thereof), without the express prior written approval by the
Administrative Agent (as Buyer’s assignee), consenting to the form and substance
of such filing or recording document, and (C) such Transferor approves,
authorizes and ratifies any filings or recordings made by or on behalf of the
Administrative Agent (as Buyer’s assign) in connection with the perfection of
the ownership or security interests in favor of Buyer or the Administrative
Agent (as Buyer’s assign), respectively.
Section 7.4    Confidentiality.
(a)    Each Transferor and Buyer shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to the Administrative
Agent and the Lenders and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that such Transferor and its officers and employees
may disclose such information to such Transferor’s external accountants,
attorneys and other advisors and as required by any applicable law or order of
any judicial or administrative proceeding.
(b)    Each Transferor hereby consents to the disclosure of any nonpublic
information with respect to it (i) to Buyer, the Agents, any Co-Agent or the
Lenders by each other, (ii) to any prospective or actual assignee or participant
of any of the Persons described in clause (i), and (iii) to any rating agency,
Commercial Paper dealer or provider of a surety, guaranty or credit or liquidity
enhancement to a Lender or any entity organized for the purpose of purchasing,
or

28    

--------------------------------------------------------------------------------




making loans secured by, financial assets for which any Co-Agent or one of its
Affiliates acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of any of the foregoing, provided
each such Person described in the foregoing clauses (ii) and (iii) is informed
of the confidential nature of such information. In addition, the Lenders and the
Administrative Agent may disclose any such nonpublic information pursuant to any
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law).
Section 7.5    Bankruptcy Petition.
(a)    Each Transferor and Buyer each hereby covenants and agrees that, prior to
the date that is one year and one day after the payment in full of all
outstanding senior indebtedness of a Lender, it will not institute against, or
join any other Person in instituting against, such Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
(b)    Each Transferor covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding obligations of
Buyer under the Credit and Security Agreement, it will not institute against, or
join any other Person in instituting against, Buyer any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.
Section 7.6    Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Transferor, Buyer, any
Lender or any Agent, no claim may be made by any such Person (or its Affiliates,
directors, officers, employees, attorneys or agents) against any such other
Person (or its Affiliates, directors, officers, employees, attorneys or agents)
for any special, indirect, consequential or punitive damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each of the parties hereto, on
behalf of itself and its Affiliates, directors, officers, employees, attorneys,
agents, successors and assigns, hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.
Section 7.7    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER
TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF ANY
TRANSFEROR OR THE BUYER, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

29    

--------------------------------------------------------------------------------




Section 7.8    CONSENT TO JURISDICTION. EACH TRANSFEROR HEREBY IRREVOCABLY
SUBMITS TO THE NON EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE STATE OF NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
TRANSFEROR PURSUANT TO THIS AGREEMENT AND SUCH TRANSFEROR HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST SUCH
TRANSFEROR IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
SUCH TRANSFEROR AGAINST BUYER (OR ITS ASSIGNS) OR ANY AFFILIATE THEREOF
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH TRANSFEROR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN THE STATE OF NEW
YORK.
Section 7.9    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY SUCH
TRANSFEROR PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER
OR THEREUNDER.
Section 7.10    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
Transferors, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Transferor may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Transferor. Without limiting the foregoing, each Transferor
acknowledges that Buyer, pursuant to the Credit and Security Agreement, may
assign to the Administrative Agent, for the benefit of the Lenders, its rights,
remedies, powers and privileges hereunder and that the Administrative Agent may
further assign such rights, remedies, powers and privileges to the extent
permitted in the Credit and Security

30    

--------------------------------------------------------------------------------




Agreement. Each Transferor agrees that the Administrative Agent, as the assignee
of Buyer, shall, subject to the terms of the Credit and Security Agreement, have
the right to enforce this Agreement and to exercise directly all of Buyer’s
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of Buyer to be given or
withheld hereunder) and each Transferor agrees to cooperate fully with the
Administrative Agent in the exercise of such rights and remedies. This Agreement
shall create and constitute the continuing obligations of the parties hereto in
accordance with its terms and shall remain in full force and effect until
terminated in accordance with its terms; provided, however, that the rights and
remedies with respect to (i) any breach of any representation and warranty made
by any Transferor pursuant to Article II; (ii) the indemnification and payment
provisions of Article VI; and (iii) Section 7.5 shall be continuing and shall
survive any termination of this Agreement.
Section 7.11    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.









31    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
ROCK-TENN COMPANY,
as Parent
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582

ROCK-TENN MILL COMPANY, LLC,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582


[Fifth Amended and Restated Receivables Sale Agreement]



--------------------------------------------------------------------------------




ROCKTENN - SOUTHERN CONTAINER, LLC,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582

ROCK-TENN COMPANY OF TEXAS,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582


[Fifth Amended and Restated Receivables Sale Agreement]

--------------------------------------------------------------------------------




ROCK-TENN CONVERTING COMPANY,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582

WALDORF CORPORATION,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582


[Fifth Amended and Restated Receivables Sale Agreement]

--------------------------------------------------------------------------------




PCPC, INC.,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582

ROCKTENN CP, LLC,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582


[Fifth Amended and Restated Receivables Sale Agreement]

--------------------------------------------------------------------------------




ROCKTENN – SOLVAY, LLC,
as Originator
By:     /s/ John D. Stakel    
Name: John D. Stakel
Title: Senior Vice President and Treasurer
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642

All notices delivered pursuant to Section 5.2 or Section 6.2 shall also be sent
to:
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: General Counsel
Telephone: (678) 291-7456
Facsimile: (770) 263-3582


[Fifth Amended and Restated Receivables Sale Agreement]

--------------------------------------------------------------------------------




ROCK-TENN FINANCIAL, INC.,
as Buyer
By:     /s/ Bradley A. Hasten    
Name: Bradley A. Hasten
Title: Assistant Secretary
Address:
504 Thrasher Street
Norcross, GA 30071
Attn: John D. Stakel
Telephone: (678) 291-7901
Facsimile: (770) 246-4642










[Fifth Amended and Restated Receivables Sale Agreement]

--------------------------------------------------------------------------------




Exhibit I
Definitions
This is Exhibit I to the Agreement (as hereinafter defined).
(a)    Capitalized terms used and not otherwise defined in the Agreement or this
Exhibit are used with the meanings attributed thereto in the Credit and Security
Agreement.
(c)    As used in the Agreement and the Exhibits and Schedules thereto,
capitalized terms have the meanings set forth in this Exhibit I (such meanings
to be equally applicable to the singular and plural forms thereof).
“2000 Agreement” has the meaning set forth in the preamble to the Agreement.
“2005 Agreement” has the meaning set forth in the preamble to the Agreement.
“2008 Agreement” has the meaning set forth in the preamble to the Agreement.
“2011 Agreement” has the meaning set forth in the preamble to the Agreement.
“2012 Agreement” has the meaning set forth in the preamble to the Agreement.
“Adverse Claim” means a Lien.
“Affiliates” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10-50% of any
class of voting securities of the controlled Person only if it also possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise, or (b) if the controlling Person owns more than
50% of any class of voting securities of the controlled Person.
“Administrative Agent” has the meaning set forth in the Preliminary Statements
to the Agreement.
“Aggregate Average Eligible Receivables Balance” means, as of any date of
determination, the average outstanding balance of Eligible Receivables as of the
end of each month for the 12-month period ending on the Cut-off Date prior to
the date of such determination.
“Aggregate Average Receivables Balance” means, as of any date of determination,
the average outstanding balance of Receivables as of the end of each month for
the 12-month period ending on the Cut-off Date prior to the date of such
determination.
“Agreement” means the Fifth Amended and Restated Receivables Sale Agreement,
dated as of September 15, 2014, among Parent, Originators and Buyer, as the same

1    

--------------------------------------------------------------------------------




may be amended, restated and/or otherwise modified from time to time in
accordance with the terms thereof.
“Applicable State” has the meaning set forth in Section 2.1(a).
“Average Eligible Receivables Balance” means, for an Obligor effectively
designated pursuant to Section 1.8, the average outstanding balance of Eligible
Receivables for such Obligor as of the end of each month for the 12-month period
ending on the Cut-off Date prior to the date of such designation.
“Average Receivables Balance” means, for an Obligor effectively designated
pursuant to Section 1.8, the average outstanding balance of Receivables for such
Obligor as of the end of each month for the 12-month period ending on the
Cut-off Date prior to the date of such designation.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia.
“Buyer” has the meaning set forth in the preamble to the Agreement.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the Purchases hereunder and the final Calculation Period shall
terminate on the applicable Termination Date.
“Capitalized Lease” means any lease the obligation for rentals with respect to
which is required to be capitalized on a balance sheet of the lessee in
accordance with GAAP.
“Change of Control” means (a) as applied to Parent, that, during any period of
twelve consecutive calendar months, (i) more than 50% of the members of the
Board of Directors of Parent who were members on the first day of such period
shall have resigned or been removed or replaced, other than as a result of
death, disability, change in personal circumstances or in connection with the
SSCC Acquisition, or (ii) any Person or “Group” (as defined in Section 13(d)(3)
of the Securities Exchange Act of 1934, as amended, but excluding (A) any
employee benefit or stock ownership plans of Parent, and (B) members of the
Board of Directors and executive officers of Parent as of the date of this
Agreement, members of the immediate families of such members and executive
officers, and family trusts and partnerships established by or for the benefit
of any of the foregoing individuals) shall have acquired more than 50% of the
outstanding voting Equity Interests of Parent, except that Parent’s purchase of
its common stock outstanding on the date hereof which results in one or more of
Parent’s shareholders of record as of the date of this Agreement controlling
more than 50% of the outstanding voting Equity Interests of Parent shall not
constitute an acquisition hereunder, (b) Parent ceases to own, directly or
indirectly, a majority of the outstanding voting Equity Interests of any
Originator, or (c) Parent ceases to own a majority of the outstanding voting
Equity Interests of Buyer; provided, however, that a Change of Control that
would otherwise occur

2    

--------------------------------------------------------------------------------




pursuant to clause (a) of this definition as the result of an acquisition of
more than 50% of the outstanding voting Equity Interests of Parent shall not be
deemed to occur until the date that is 120 days following such acquisition in
the event that the long term unsecured senior debt ratings assigned to the
surviving entity by S&P and Moody’s are at least “BB” and “Ba2”, respectively.
“Collection Account” means each concentration account, depository account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit III hereto.
“Collection Account Agreement” means an agreement in form reasonably acceptable
to the Administrative Agent among Buyer, the Administrative Agent and a
Collection Bank.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all Finance Charges or other related amounts accruing in respect
thereof and all cash proceeds of Related Security with respect to such
Receivable; provided, however, that the term “Collections” shall not include any
payment made for the account of a third-party service provider or sub-contractor
whose services were not included in the amount invoiced for the applicable
Receivable.
“Commercial Paper” means promissory notes issued by a Conduit in the commercial
paper market.
“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.
“Credit and Collection Policy” means (i) with respect to RockTenn CP, LLC, the
credit and collection policies and practices relating to Contracts and
Receivables existing on the date hereof and summarized in Exhibit V-1, as
modified from time to time in accordance with the Agreement and (ii) with
respect to an Originator other than RockTenn CP, LLC, the credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit V-2, as modified from time to time in
accordance with the Agreement; provided, that the parties hereto acknowledge
that it the intent of the parties hereto that the two credit and collection
policies and practices referenced in this definition of “Credit and Collection
Policy” be consolidated and amended over time such that a single set of credit
and collection policies and practices shall apply to all Originators at a future
date.
“Credit and Security Agreement” has the meaning set forth in the Preliminary
Statements to the Agreement.
“Debt” means, with respect to any Person at any date, without duplication, (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments, (iii)
all obligations of such Person to pay the deferred purchase price of property or
services, except trade accounts payable arising in the

3    

--------------------------------------------------------------------------------




ordinary course of business, (iv) all obligations of such Person as lessee under
Capitalized Leases, (v) all obligations of such Person to purchase securities
(or other property) which arise out of or in connection with the sale of the
same or substantially similar securities or property, (vi) all obligations of
such Person to reimburse any bank or other person in respect of amounts paid
under a letter of credit or similar instrument, (vii) all Debt of others secured
by a lien on any asset of such Person to the extent of the fair market value of
such asset, whether or not such Debt is assumed by such Person, (viii) all
Synthetic Lease Liabilities of such Person, and (ix) all Debt of others
guaranteed by such Person to the extent such Debt represents a liability of such
Person; provided that liabilities resulting from the recognition of other
post-retirement benefits required by Financial Accounting Standard No. 106 shall
not constitute “Debt.”
“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate,
plus (ii) 2.00%, changing when and as the Prime Rate changes.
“Default Ratio” has the meaning set forth in the Credit and Security Agreement.
“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables purchased from each
Originator after taking account of (i) the time value of money based upon the
anticipated dates of collection of such Receivables and the cost to Buyer of
financing its investment in such Receivables during such period, (ii) the risk
of nonpayment by the Obligors, (iii) servicing costs, and (iv) factoring
expenses. Each Originator and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Calculation Period, shall apply only
prospectively and shall not affect the Purchase Price payment made prior to the
Calculation Period during which such Originator and Buyer agree to make such
change. As of the date hereof, the Discount Factor in respect of Eligible
Receivables is 2.0% and the Discount Factor in respect of all other Receivables
is 2.0%.
“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of capital of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the date
hereof or issued after the date of this Agreement.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Originator or the Parent within the meaning of
Section 414(b) or (c) of the Tax Code (and Sections 414(m) and (o) of the Tax
Code for purposes of provisions relating to Section 412 of the Tax Code).
“ERISA Event” has the meaning provided in the Parent Credit Agreement.

4    

--------------------------------------------------------------------------------




“Excluded Receivable” means any Originated Receivable (i) in respect of an
obligor identified on Schedule B hereto (as such schedule may be updated from
time to time by the Transferors in accordance with Section 1.8 hereof) and (ii)
subject to a third-party financing arrangement.


“Excluded Receivable Compliance Condition” means a condition that is satisfied
as of any date of determination if (i) the Excluded Receivable Ratio does not
exceed 7.5% and (ii) the Excluded Receivable Obligor Ratio does not exceed 2.5%.


“Excluded Receivable Obligor Ratio” means, as of the date of determination with
respect to an Obligor pursuant to Section 1.8, the ratio (expressed as a
percentage) computed by dividing (x) the Average Eligible Receivables Balance
for such Obligor and its Affiliates (if any), by (y) the Aggregate Average
Eligible Receivables Balance.


“Excluded Receivable Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) computed by dividing (x) the sum of the Average
Receivables Balances for the Obligors designated pursuant to Section 1.8 since
the beginning of the current calendar year, by (y) the Aggregate Average
Receivables Balance as of such date.


“Executive Officer” shall mean with respect to any Person, the Chief Executive
Officer, President, Vice Presidents (if elected by the Board of Directors of
such Person), Chief Financial Officer, Treasurer, Secretary and any Person
holding comparable offices or duties (if elected by the Board of Directors of
such Person).
“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.
“Financial Officer” means with respect to the Parent, any of the Chief Financial
Officer, Vice President of Finance, and Treasurer.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Indemnified Amounts” has the meaning set forth in Section 6.1.
“Indemnified Party” has the meaning set forth in Section 6.1.
“Initial Contributed Assets” has the meaning set forth in the Preliminary
Statements.
“Initial Contributed Receivables” has the meaning set forth in the Preliminary
Statements.
“Initial Cutoff Date” means (a) for each Originator party to the 2000 Agreement,
the close of business on the Business Day immediately preceding the date of the
2000 Agreement, (b) for each Originator party to the 2005 Agreement that was not
also a party to the 2000 Agreement, the close of business on the Business Day
immediately preceding the date of the 2005 Agreement, (c) for each Originator
party to the 2008 Agreement that was not also a

5    

--------------------------------------------------------------------------------




party to the 2000 Agreement or the 2005 Agreement, the close of business on the
Business Day immediately preceding the date of the 2008 Agreement, and (d) for
RockTenn—Solvay, LLC and RockTenn CP, LLC, the close of business on the Business
Day immediately preceding the date of the 2011 Agreement.
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, encumbrance or preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, the interest of a vendor or lessor under any conditional sale,
Capitalized Lease or other title retention agreement).
“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit III hereto.
“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Transferor to perform its obligations under the Transaction Documents to
which it is a party, (iii) any material adverse effect on the legality, validity
or enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on any Transferor’s, Buyer’s, the Administrative Agent’s
or any Lender’s interest in the Receivables generally or in any significant
portion of the Receivables, the Related Security or Collections with respect
thereto, or (v) any material adverse effect on the collectibility of the
Receivables generally or of any material portion of the Receivables.
“Moody’s” means Moody’s Investors Service, Inc.
“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time plus cash-on-hand, over (b)
the sum of (i) the Aggregate Principal outstanding at such time, plus (ii) the
aggregate outstanding principal balance of the Subordinated Loans (including any
Subordinated Loan proposed to be made on the date of determination).
“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Organizational Documents” means, for any Person, the documents for its
formation and organization, which, for example, (a) for a corporation are its
corporate charter and bylaws, (b) for a partnership are its certificate of
partnership (if applicable) and partnership agreement, (c) for a limited
liability company are its certificate of formation or organization and its
operating agreement, regulations or the like and (d) for a trust is the trust
agreement, declaration of trust, indenture or bylaws under which it is created.
“Original Balance” means, with respect to any Receivable coming into existence
after the Initial Cutoff Date, the Outstanding Balance of such Receivable on the
date it was created.

6    

--------------------------------------------------------------------------------




“Originated Receivable” means all indebtedness and other obligations owed to an
Originator (at the times it arises, and before giving effect to any transfer or
conveyance under this Agreement) (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible) arising in connection with the sale of goods
or the rendering of services by such Originator and further includes, without
limitation, the obligation to pay any sales tax or Finance Charges with respect
thereto; provided, however, that the term “Originated Receivable” shall exclude
any indebtedness or other obligations owed to an Originator by an Affiliate that
is 100% owned, directly or indirectly, by an Originator or the Buyer.
Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Originated Receivable
separate from an Originated Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, further,
that any indebtedness, rights or obligations referred to in the immediately
preceding sentence shall be an Originated Receivable regardless or whether the
account debtor or such Originator treats such indebtedness, rights or
obligations as a separate payment obligation.
“Originator” has the meaning set forth in the Preliminary Statements; provided,
however, that in the event that any such Originator is merged into, or sells or
distributes substantially all its assets to, another direct or indirect
wholly-owned subsidiary of the Parent, it shall no longer be an Originator, but
the surviving or transferee entity shall succeed to the rights and obligations
of such Originator and be deemed an Originator hereunder.
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, including, for the avoidance of doubt, any amount
allocable to sales tax.
“Parent” has the meaning set forth in the preamble to the Agreement.
“Parent Credit Agreement” means that certain Credit Agreement, dated on or about
the date hereof, by and among Rock-Tenn Company, Rock-Tenn Company of Canada,
the guarantors from time to time party thereto, the lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Administrative Agent
and as Collateral Agent, and Bank of America, N.A., as Canadian Agent, as the
same may be amended from time to time in accordance with the terms thereof.
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which the Parent, any Originator
or any of their respective ERISA Affiliates is (or, if such plan were terminated
at such time, would under Section 4069 of ERISA be deemed to be) an “employer”
as defined in Section 3(5) of ERISA.

7    

--------------------------------------------------------------------------------




“Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by Rabobank (which is not necessarily the lowest
rate charged to any customer), changing when and as said prime rate changes.
“Purchase” means the purchase by Buyer from an Originator pursuant to Sections
1.2(a) of the Agreement of the Receivables originated by such Originator (other
than Initial Contributed Receivables) and the Related Security and Collections
related thereto, together with all related rights in connection therewith.
“Purchase Date” means (a) as to each Originator party to the 2000 Agreement, the
date of the 2000 Agreement, (b) as to each Originator party to the 2005
Agreement that was not also a party to the 2000 Agreement, the date of the 2005
Agreement, (c) as to each Originator party to the 2008 Agreement that was not
also a party to the 2005 Agreement, the date of the 2008 Agreement and (d) as to
RockTenn—Solvay, LLC and RockTenn CP, LLC, the date of the 2011 Agreement.
“Purchase Price” means, with respect to the Purchase from each Originator, the
aggregate price to be paid by Buyer to such Originator for such Purchase in
accordance with Section 1.3 of the Agreement for the Receivables originated by
such Originator and the associated Collections and Related Security being sold
to Buyer, which price shall equal on any date (i) the product of (x) the
Outstanding Balance of such Receivables on such date, multiplied by (y) one
minus the Discount Factor in effect on such date, minus (ii) any Purchase Price
Credits to be credited against the Purchase Price otherwise payable in
accordance with Section 1.4 of the Agreement.
“Purchase Price Credit” has the meaning set forth in Section 1.4 of the
Agreement.
“Purchase Report” has the meaning set forth in Section 1.2(b) of the Agreement.
“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch.
“Receivable” means any Originated Receivable other than an Excluded Receivable.
“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.
“Related Security” means, with respect to any Receivable:
(i)    all of the applicable Originator’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by such Originator gave rise to such Receivable, and
all insurance contracts with respect thereto,

8    

--------------------------------------------------------------------------------




(ii)    all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,
(iii)    all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,
(iv)    all service contracts and other contracts and agreements associated with
such Receivable,
(v)    all Records related to such Receivable,
(vi)    all of the applicable Originator’s right, title and interest in each
Lock-Box and each Collection Account, and
(vii)    all proceeds of any of the foregoing.
“Reportable Event” has the meaning set forth in Section 403(b) of ERISA.
“Required Capital Amount” means, as of any date of determination, an amount
equal to the greater of (a) 3% of the Aggregate Commitment under the Credit and
Security Agreement, and (b) the product of (i) 1.5 times the product of the
Default Ratio times the Default Horizon Ratio, each as determined from the most
recent Monthly Report received from the Servicer under the Credit and Security
Agreement, and (ii) the Outstanding Balance of all Receivables as of such date,
as determined from the most recent Monthly Report received from the Servicer
under the Credit and Security Agreement.
“Required Committed Lenders” has the meaning set forth in the Credit and
Security Agreement.
“Restricted Subsidiary” has the meaning provided in the Parent Credit Agreement.
“Review” has the meaning set forth in Section 4.1(d).
“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business.
“Sanctioned Country” has the meaning set forth in the Credit and Security
Agreement.
“Sanctioned Person” has the meaning set forth in the Credit and Security
Agreement.

9    

--------------------------------------------------------------------------------




“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to the Credit and Security Agreement to service
administer and collect Receivables.
“Settlement Date” means, with respect to each Calculation Period, the date that
is the 25th calendar day of the month following such Calculation Period (or if
any such day is not a Business Day, on the next succeeding Business Day).
“SSCC Acquisition” means the acquisition by the Parent and/or one of its
Subsidiaries of Smurfit-Stone Container Corporation, a Delaware corporation (the
“Acquired Company”), pursuant to the SSCC Merger Agreement.
“SSCC Merger Agreement” means the Agreement and Plan of Merger, dated as of
January 23, 2011, by and among Parent, Sam Acquisition, LLC and the Acquired
Company.
“Subordinated Loan” has the meaning set forth in Section 1.3(a) of the
Agreement.
“Subordinated Note” means a promissory note in substantially the form of Exhibit
VI hereto as more fully described in Section 1.3 of the Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time,
and shall include any Subordinated Note issued pursuant to the 2005 Agreement
and the 2008 Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
“Synthetic Lease Liabilities” of a Person means any liability under any tax
retention operating lease or so-called “synthetic” lease transaction, or any
obligations arising with respect to any other similar transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person and its
Subsidiaries (other than leases which do not have an attributable interest
component that are not Capitalized Leases).
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Termination Date” means, as to each Originator, the earliest to occur of (i)
the Business Day immediately prior to the occurrence of a Termination Event set
forth in Section 5.1(f) with respect to such Originator, (ii) the Business Day
specified in a written notice from Buyer to such Originator following the
occurrence of any other Termination Event, and (iii) the date which is 10
Business Days after Buyer’s receipt of written notice from such Originator that
it wishes to terminate the facility evidenced by this Agreement.
“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

10    

--------------------------------------------------------------------------------




“Transaction Documents” means, collectively, this Agreement, each Collection
Account Agreement, the Subordinated Note, and all other instruments, documents
and agreements executed and delivered in connection herewith.
“Transferor” means (a) as to the Initial Contributed Assets, each applicable
Originator and Parent, and (b) as to all other Receivables, together with the
associated Related Security and Collections, the applicable Originator.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unmatured Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.







11    

--------------------------------------------------------------------------------




Exhibit II
Principal Places of Business; Location(s) of Records;
Federal Employer Identification Number; Other Names
ROCK-TENN COMPANY
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 62-0342590
Legal, Trade and Assumed Names: None
Organizational Identification Number: J518706


ROCK-TENN COMPANY OF TEXAS
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 58-1973639
Legal, Trade and Assumed Names: None
Organizational Identification Number: K122662


ROCK-TENN CONVERTING COMPANY
Place of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer identification Number: 58-1271825
Legal, Trade and Assumed Names: Alliance, a Rock-Tenn Company; Voxgrafica;
Livingston Box, a Rock-Tenn Company (unofficial trade name used in Alabama);
Fold-Pak
Organizational Identification Number: J518594


ROCK-TENN CP, LLC
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Six CityPlace Drive, Creve Coeur, MO  63141
Federal Employer Identification Number: 36-2041256
Legal, Trade and Assumed Names: None
Organizational Identification Number: 4930125


ROCK-TENN MILL COMPANY, LLC
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 20-2897731
Legal, Trade and Assumed Names: None
Organizational Identification Number: 0537018





1    

--------------------------------------------------------------------------------




ROCKTENN - SOUTHERN CONTAINER, LLC
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 11-1567889
Legal, Trade and Assumed Names: None
Organizational Identification Number: 2142907


ROCKTENN - SOLVAY, LLC
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 11-3110303
Legal, Trade and Assumed Names: None
Organizational Identification Number: 2298610


PCPC, INC.
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 94-3146271
Legal, Trade and Assumed Names: None
Organizational Identification Number: 1803649


WALDORF CORPORATION
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 41-1598295
Legal, Trade and Assumed Names: None
Organizational Identification Number: 2139157


ROCK-TENN FINANCIAL, INC.
Places of Business: 504 Thrasher Street, Norcross, GA 30071
Locations of Records: 504 Thrasher Street, Norcross, GA 30071
Federal Employer Identification Number: 58-2579090
Legal, Trade and Assumed Names: None
Organizational Identification Number: 3309598





Exhibit II - 2


--------------------------------------------------------------------------------




Exhibit III
Lock-boxes; Collection Accounts; Collection Banks
Lock-Box
Related Collection Account


P.O. Box 102064
Atlanta, Georgia 30368




Account No. at
SunTrust Bank in Atlanta, Georgia
ABA No. 061000104




P.O. Box 751241
Charlotte, NC 28275


P.O. Box 911700
Denver, CO 80291-1700


Account No. at
Wells Fargo Bank in Charlotte, North Carolina
ABA No. 053000219




Lockbox 9686
P.O. Box 8500
Philadelphia, PA 19178-9686


Account No. at
Wells Fargo Bank in Charlotte, North Carolina
ABA No. 053000219




P.O. Box 409813
Atlanta, GA 30384-9813


14079 Collections Center Drive
Chicago, IL 60693


P.O. Box 840865
Dallas, TX 75284-0865


P.O. Box 18265
St. Louis, MO 63150-8265




Account No. at
Bank of America in Dallas, Texas
ABA No. 026000593




P.O. Box 93095
Chicago, IL 60673-3095


Account No.
 at
JPMorgan Chase Bank, N.A. in Chicago, Illinois
ABA No. 071000013








Exhibit III



--------------------------------------------------------------------------------




Exhibit IV
Form of Compliance Certificate
This Compliance Certificate is furnished pursuant to that certain FifthAmended
and Restated Receivables Sale Agreement dated as of September 15, 2014, among
Rock-Tenn Company (the “Parent”), and certain of its subsidiaries, as
Originators, and Rock-Tenn Financial, Inc., as Buyer (as amended, restated
and/or otherwise modified from time to time, the “Agreement”). Capitalized terms
used and not otherwise defined herein are used with the meanings attributed
thereto in the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1.    I am the duly elected ______________ of the Parent.
2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Parent and its Subsidiaries during the accounting period
covered by the attached financial statements.
3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or an Unmatured Termination Event, as each such term is
defined under the Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth below].
[4.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:
_______________________________].
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ____ day of ______________,
20___.
By:        
Name:
Title:









Exhibit IV



--------------------------------------------------------------------------------




Exhibit V
Credit and Collection Policies
See attached.









Exhibit V



--------------------------------------------------------------------------------




Exhibit VI
Form of Subordinated Note
SUBORDINATED NOTE
[____], 2011
1.    Note. FOR VALUE RECEIVED, the undersigned, Rock-Tenn Financial, Inc., a
Delaware corporation (“SPV”), hereby unconditionally promises to pay to the
order of [ORIGINATOR NAME], a(n) __________ ***[corporation] [limited liability
company] [partnership]*** (“Originator”), in lawful money of the United States
of America and in immediately available funds, on or before the date following
the applicable Termination Date which is one year and one day after the date on
which (i) the Outstanding Balance of all Receivables sold by Originator under
the “Sale Agreement” referred to below has been reduced to zero and (ii)
Originator has paid to Buyer all indemnities, adjustments and other amounts
which may be owed thereunder in connection with the Purchase thereunder (the
“Collection Date”), the aggregate unpaid principal sum outstanding of all
“Subordinated Loans” made from time to time by Originator to SPV pursuant to and
in accordance with the terms of that certain Fifth Amended and Restated
Receivables Sale Agreement dated as of September 15, 2014 among Rock-Tenn
Company, as Parent, Originator and certain of its affiliates, as Sellers, and
SPV, as Buyer (as amended, restated, supplemented or otherwise modified from
time to time, the “Sale Agreement”). Reference to Section 1.3 of the Sale
Agreement is hereby made for a statement of the terms and conditions under which
the loans evidenced hereby have been and will be made. All terms which are
capitalized and used herein and which are not otherwise specifically defined
herein shall have the meanings ascribed to such terms in the Sale Agreement.
2.    Interest. SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the 1-month LIBOR rate published in The Wall Street Journal on the
first Business Day of each month (or portion thereof) during the term of this
Subordinated Note, computed for actual days elapsed on the basis of a year
consisting of 360 days and changing on the first business day of each month
hereafter (“LIBOR”); provided, however, that if SPV shall default in the payment
of any principal hereof, SPV promises to pay, on demand, interest at the rate
equal to LIBOR plus 2.00% per annum on any such unpaid amounts, from the date
such payment is due to the date of actual payment. Interest shall be payable on
the first Business Day of each month in arrears; provided, however, that SPV may
elect on the date any interest payment is due hereunder to defer such payment
and upon such election the amount of interest due but unpaid on such date shall
constitute principal under this Subordinated Note. The outstanding principal of
any loan made under this Subordinated Note shall be due and payable on the
Collection Date and may be repaid or prepaid at any time without premium or
penalty.
3.    Principal Payments. Originator is authorized and directed by SPV to enter
on the grid attached hereto, or, at its option, in its books and records, the
date and amount of each loan made by it which is evidenced by this Subordinated
Note and the amount of each payment

Exhibit VI - 1



--------------------------------------------------------------------------------




of principal made by SPV, and absent manifest error, such entries shall
constitute prima facie evidence of the accuracy of the information so entered;
provided that neither the failure of Originator to make any such entry or any
error therein shall expand, limit or affect the obligations of SPV hereunder.
4.    Subordination. Originator shall have the right to receive, and SPV shall
make, any and all payments and prepayments relating to the loans made under this
Subordinated Note; provided that, after giving effect to any such payment or
prepayment, the aggregate Outstanding Balance of Receivables (as each such term
is defined in the Credit and Security Agreement hereinafter referred to) at such
time exceeds the sum of (a) the Obligations (as defined in the Credit and
Security Agreement) outstanding at such time under the Credit and Security
Agreement, plus (b) the aggregate outstanding principal balance of all loans
made under this Subordinated Note. Originator hereby agrees that at any time
during which the conditions set forth in the proviso of the immediately
preceding sentence shall not be satisfied, Originator shall be subordinate in
right of payment to the prior payment of any indebtedness or obligation of SPV
owing to the Administrative Agent or any Lender under that certain Sixth Amended
and Restated Credit and Security Agreement dated as of September 15, 2014 by and
among SPV, Rock-Tenn Converting Company, as initial Servicer, various Lenders
and Co-Agents from time to time party thereto, and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as the
Administrative Agent and the Funding Agent(as amended, restated, supplemented or
otherwise modified from time to time, the “Credit and Security Agreement”). The
subordination provisions contained herein are for the direct benefit of, and may
be enforced by, the Administrative Agent and the Lenders and/or any of their
respective assignees (collectively, the “Senior Claimants”) under the Credit and
Security Agreement. Until the date on which the Aggregate Principal outstanding
under the Credit and Security Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the Fee Letter
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full, Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(f) of the Sale
Agreement unless and until the Collection Date has occurred. Should any payment,
distribution or security or proceeds thereof be received by Originator in
violation of this Section 4, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the
Administrative Agent for the benefit of the Senior Claimants.
5.    Bankruptcy; Insolvency. Upon the occurrence of any proceeding of the type
described in Section 5.1(f) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Principal and the
Senior Claim (including “Interest” as defined and as accruing under the Credit
and Security Agreement after the commencement of any such proceeding, whether or
not any or all of such Interest is an allowable claim in any such proceeding)
before Originator is entitled to receive payment on account of this Subordinated
Note, and to that end, any payment or distribution of assets of SPV of any kind
or character, whether in cash, securities or other property, in any applicable
insolvency proceeding, which would otherwise be payable to or deliverable upon
or with respect to any or all indebtedness under this Subordinated Note, is
hereby assigned to and shall be paid or delivered by the Person making such
payment or delivery (whether a trustee in bankruptcy, a receiver, custodian or

Exhibit VI - 2

--------------------------------------------------------------------------------




liquidating trustee or otherwise) directly to the Administrative Agent for
application to, or as collateral for the payment of, the Senior Claim until such
Senior Claim shall have been paid in full and satisfied.
6.    Amendments. This Subordinated Note shall not be amended or modified except
in accordance with Section 7.1 of the Sale Agreement. The terms of this
Subordinated Note may not be amended or otherwise modified without the prior
written consent of the Administrative Agent for the benefit of the Lenders.
7.    GOVERNING LAW. THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED IN THE
STATE OF NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE
STATE OF NEW YORK. WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE
SHALL BE INTERPRETED IN SUCH MANNER AS TO BE EFFECTIVE AND VALID UNDER
APPLICABLE LAW, BUT IF ANY PROVISION OF THIS SUBORDINATED NOTE SHALL BE
PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH PROVISION SHALL BE
INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT
INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS OF THIS
SUBORDINATED NOTE.
8.    Waivers. All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
Originator additionally expressly waives all notice of the acceptance by any
Senior Claimant of the subordination and other provisions of this Subordinated
Note and expressly waives reliance by any Senior Claimant upon the subordination
and other provisions herein provided.
9.    Assignment. This Subordinated Note may not be assigned, pledged or
otherwise transferred to any party other than Originator without the prior
written consent of the Administrative Agent, and any such attempted transfer
shall be void.
ROCK-TENN FINANCIAL, INC.
By:        
Name:
Title:







Exhibit VI - 3

--------------------------------------------------------------------------------






Schedule
to
SUBORDINATED NOTE
SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Subordinated Loan
Amount of Principal Paid
Unpaid Principal Balance
Notation Made by (initials)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






Exhibit VI - 4

--------------------------------------------------------------------------------




Exhibit VII
Form of Purchase Report
For the Calculation Period beginning [date] and ending [date]
-------
TO: BUYER AND THE ADMINISTRATIVE AGENT (AS BUYER’S ASSIGNEE)
 
 
 
 
Aggregate Outstanding Balance of all Receivables sold during the period:
$_____________
 
A
Less:  Aggregate Outstanding Balance of all Receivables sold during such period
which were not Eligible Receivables on the date when sold:
($____________)
 
(B)
Equals:  Aggregate Outstanding Balance of all Eligible Receivables sold during
the period (A - B):
 
$___________
=C
Less:  Purchase Price discount during the Period:
($____________)
 
(D)
Equals:  Gross Purchase Price Payable during the period (C – D)
 
$____________
=E
Less: Total Purchase Price Credits arising during the Period:
($____________)
 
(F)
Equals:  Net Purchase Price payable during the Period (E - F):
 
$____________
=G
 
 
 
 
Cash Purchase Price Paid to Originator during the Period:
$_____________
 
H
Subordinated Loans made during the Period:
$_____________
 
I
Less: Repayments of Subordinated Loans received during the Period:
($____________)
 
(J)
Equals:  Purchase Price paid in Cash or Subordinated Loans during the period
(H + I – J):
 
$____________
=K










Exhibit VII

--------------------------------------------------------------------------------




Schedule A
[To Be Attached]



Schedule A - 1

--------------------------------------------------------------------------------




Schedule B


LIST OF EXCLUDED RECEIVABLE OBLIGORS


1.    Barnett Corporation, a New York corporation;
2.    G.A. Paper International Inc., a corporation located in Toronto, Canada;
3.    G.A. Paper International (USA) Inc., a Delaware corporation;
4.    Mars, Incorporated, a Delaware corporation;
5.
General Mills, Inc., a Delaware corporation, and its Affiliates, including
without limitation, General Mills Operations, LLC;

6.    Kellogg Company, a Delaware corporation, and its Affiliates;
7.     ConAgra Foods, Inc., a Delaware corporation, and its Affiliates;
8.    Anheuser-Busch InBev SA/NV, organized in Belgium, and its Affiliates;
9.     Nestle SA, organized in Switzerland, and its Affiliates;
10.
Henkel AG & Co. KGaA, organized in Germany, and its Affiliates (including The
Dial Corporation);

11.    The Procter & Gamble Company, an Ohio corporation, and its Affiliates;
12.    Mondelez International, inc., a Virginia corporation, and it Affiliates;
13.    PepsiCo, Inc., a North Carolina corporation, and its Affiliates;
14.    Johnson & Johnson, a New Jersey corporation, and its Affiliates;
15.    Kraft Foods Group, Inc., a Virginia corporation, and its Affiliates;
16.    Pfizer Inc., a Delaware corporation, and its Affiliates.




  

Schedule B - 1